Citation Nr: 1742295	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hepatitis C, to include entitlement under the provisions of 38 U.S.C.A. § 1151. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that he has sleep apnea related to his service.  The Veteran's service treatment records are silent for complaints of sleep issues; however, he is competent to report that he had sleep problems during his time in service.  

The Veteran underwent a sleep study in October 2011 and was diagnosed with obstructive sleep apnea.  However, he has never been provided with an examination to determine the nature and etiology of sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  Here, there is a current disability and an indication of an in-service event, as the Veteran has reported having sleep problems during service.  Hence, it is necessary to provide the Veteran with an examination to determine whether his sleep apnea is related to his service.

The Veteran also filed a claim for service connection for hepatitis C in January 2012 on the basis that he was stationed at Camp Lejeune, North Carolina and exposed to contaminants in the water supply between August 1, 1953 and December 31, 1987.  38 C.F.R. § 3.307(a)(7).  As hepatitis C is not one of the disabilities listed in 38 C.F.R. § 3.309(f), the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(7).  The record does not contain, nor does the Veteran assert, that hepatitis C is otherwise due to or a result of his service.  

However, the Veteran submitted a notice of disagreement in May 2012 and asserted that he had a blood transfusion at the Augusta VA Medical Center (VAMC) and that is the only place he would have come in contact with hepatitis C.  The Veteran did not provide a date or dates on which this would have occurred.  The record reflects the RO has not developed or adjudicated this theory of entitlement.  Therefore, the Board must remand the claim for further development.  

A July 2007 SSA inquiry indicates the Veteran has been entitled to Social Security Administration (SSA) disability benefits since 2006 for a disability with an onset date in January 1998.  It is unclear from the record for what disability or disabilities the Veteran is receiving SSA benefits.  The record does not reflect that a request to SSA for such records has been made.  Since SSA records could be pertinent to the Veteran's claims seeking service connection, an attempt should be made to obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, since the most recent September 2013 statement of the case (SOC), VA treatment records from 1986 through 2017 have been added to the Veteran's claims file.  Although it appears these records were added in conjunction with a separate claim for benefits, they may contain relevant evidence to the claims for sleep apnea and hepatitis C.  Although the Veteran's VA Form 9, Substantive Appeal, was received after February 2, 2013 and the automatic waiver of initial AOJ review provisions of 38 U.S.C.A. § 7105(e) apply for evidence submitted by the Veteran or his representative, such provisions do not apply to evidence obtained by VA, including VA treatment records.  Therefore, any supplemental SOC issued in conjunction with these claims must consider any additional evidence obtained by VA since the September 2013 SOC.  

Although the record reflects VA treatment records were recently obtained from April 2016 to September 2017, prior to that VA treatment records were of record through January 2015.  Hence, it appears there may be over a year of VA records that have not been associated with the claims file.  As VA records are constructively of record, any outstanding VA records must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of the information and evidence required to substantiate a claim under 38 U.S.C.A. § 1151.  In this notice, the AOJ should request that the Veteran specifically identify the date or dates in which he had a blood transfusion or received other treatment at the Augusta VAMC, from which he alleges he was exposed to hepatitis C.  

2. Obtain any treatment records identified by the Veteran in response to the letter sent in conjunction with item 1.  

Obtain VA treatment records from January 2015 to April 2016 and from September 2017 to the present.  Specifically, ensure that the VA records corresponding with the date(s) of alleged exposure to hepatitis C have been associated with the claims file.  

3. Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

4. If VA attempts to obtain any outstanding records in conjunction with items 2 and 3 which are unavailable, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159. 

5. After completion of the development requested in items 2 and 3, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be provided to the examiner in conjunction with the examination.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was incurred in, or is otherwise related to active duty service. 

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The claims file must be provided to the examiner in conjunction with the examination.  

The examiner must provide an opinion as to the following questions:

(a) Is it at least as likely as not (50 percent or greater) that the Veteran incurred an additional disability of hepatitis C as a result of VA medical care on the date(s) provided by the Veteran?

(b) If the Veteran did incur the additional disability of hepatitis C, as a result of VA medical care, then is it at least as likely as not (50 percent or greater) that the proximate cause of the Veteran's hepatitis C was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing treatment on the date(s) provided by the Veteran? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7. After ensuring any other necessary development has been completed, readjudicate the claims (with consideration of any evidence added to the record by VA since September 2013).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


